ORDER

PER CURIAM.
Kitty E. Nicolai appeals from the trial court’s amended judgment granting in part and denying in part her First Amended Motion to Expunge and Close [Arrest] Records. We have reviewed the briefs of the parties and the record on appeal and conclude that the trial court did not err in its amended judgment. An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Civil Procedure 84.16(b).